                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

 HENRY AKINS II,                                   §
                                                   §
      Plaintiff,                                   §
                                                   §
 v.                                                §   Civil Action No. 4:19-cv-00134-P-BP
                                                   §
 THE KROGER CO.,                                   §
                                                   §
      Defendant.                                   §
                                                   §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        Before the Court is the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge (ECF No. 27) and Plaintiff’s Objections thereto (ECF No. 28).

        The Court has liberally construed Plaintiff’s objections in light of Plaintiff’s pro se status.

Following a de novo review, the Court OVERRULES the Objections, as none of the Objections

alter the Magistrate Judge’s finding and conclusion that Plaintiff failed to properly serve the named

defendant under Rule 4(c)(1). FED. R. CIV. P. 4(c)(1).

        After conducting a de novo review of all relevant matters of record in this case and

the applicable law, the Court determines that the Findings and Conclusions of the

Magistrate Judge are correct, and they are ACCEPTED as the Findings and Conclusions

of the Court. Accordingly, this matter is WITHDRAWN from United States Magistrate

Judge Hal R. Ray, Jr. and the case is DISMISSED without prejudice.
SO ORDERED on this 1st day of October, 2019.




                                    Mark T. Pittman
                                    UNITED STATES DISTRICT JUDGE




                                2
